Exhibit 10.1




TRI POINTE GROUP, INC.
AMENDED AND RESTATED
2013 LONG-TERM INCENTIVE PLAN
I.INTRODUCTION
1.1    Purposes. The purposes of the TRI Pointe Group, Inc. Amended and Restated
2013 Long-Term Incentive Plan (this “Plan”) are (i) to align the interests of
the Company’s stockholders and the recipients of awards under this Plan by
increasing the proprietary interest of such recipients in the Company’s growth
and success; (ii) to advance the interests of the Company by attracting and
retaining directors, officers, employees, and other service providers; and
(iii) to motivate such persons to act in the long-term best interests of the
Company and its stockholders.
1.2    Certain Definitions.
“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.
“Board” shall mean the Board of Directors of the Company.
“Bonus Stock” shall mean shares of Common Stock that are not subject to a
Restriction Period or Performance Measures.
“Bonus Stock Award” shall mean an award of Bonus Stock under this Plan.
“Cause” shall be defined as that term is defined in the participant’s offer
letter, employment agreement, change in control agreement, or other similar
agreement; or if there is no such definition, “Cause” means, as determined by
the Company in its sole discretion and unless provided otherwise in the
applicable Agreement, any of the following: (i) the participant’s breach of any
agreement with the Company or any Subsidiary; (ii) the participant’s failure or
refusal to satisfactorily perform the duties reasonably required of him or her
as an employee to the Company or any Subsidiary; (iii) the participant’s
commission of any act of fraud, embezzlement, dishonesty, or insubordination;
(iv) the participant’s unauthorized use or disclosure of confidential
information or trade secrets of the Company or any Subsidiary; (v) the
participant’s breach of a policy of the Company or any Subsidiary or the rules
of any governmental or regulatory body applicable to the Company or any
Subsidiary; or (vi) any other misconduct by the participant that has, or could
have, an adverse impact on the business, reputation, or affairs of the Company
or any Subsidiary. A Separation from Service for Cause shall be deemed to
include a determination by the Company after the participant’s separation that
circumstances existing before the separation would have entitled the Company or
a Subsidiary to have terminated the participant’s service for Cause. All rights
that a participant has or may have under this Plan shall be suspended
automatically during the pendency of any investigation by the Company, or during
any negotiations between the Company and the participant, regarding any actual
or alleged act or omission by the participant of the type described in the
applicable definition of Cause.
“Change in Control” shall be defined as that term is defined in the
participant’s offer letter, employment agreement, change in control agreement,
or other similar agreement; or if there is no such definition, “Change in
Control” shall have the meaning set forth in Section 5.8(b).
“Chief Executive Officer” shall mean the Chief Executive Officer of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Committee designated by the Board, consisting of two
or more members of the Board, each of whom may be (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and
(iii) “independent” within the meaning of the rules of the New York Stock
Exchange or any other stock exchange on which the shares of Common Stock have
been listed by the Company.
“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company, and all rights appurtenant thereto.
“Company” shall mean TRI Pointe Group, Inc., a Delaware corporation, or any
successor thereto.
“Consultant” means any consultant or advisor who is a natural person and who
provides services to the Company or any Subsidiary, so long as that person (i)
renders bona fide services that are not in connection with the offer and sale of
the Company’s securities in a capital raising transaction, (ii) does not
directly or indirectly promote or maintain a market for the Company’s
securities, and (iii) otherwise qualifies as a consultant under the applicable
rules of the Securities and Exchange Commission for registration of securities
on a Form S-8 registration statement (or any successor thereto).
“Disability” shall be defined as that term is defined in the participant’s offer
letter, employment agreement, change in control agreement, or other similar
agreement; or if there is no such definition, “Disability” means the participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or has lasted or can be expected to last for a continuous period
of 180 days or more, as determined by an independent physician selected with the
approval of the Company or any Subsidiary and the participant.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there are no reported
transactions for such date, on the next preceding date for which transactions
were reported; provided, however, that if the Common Stock is not listed on a
national stock exchange or if Fair Market Value for any date cannot be so
determined, Fair Market Value shall be determined by the Committee by whatever
means or method as it shall at such time deem appropriate.
“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.
“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.
“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.
“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock that is not an Incentive Stock Option.
“Performance Award” shall mean a right to receive an amount of cash, shares of
Common Stock, or a combination of both, contingent upon the attainment of
specified Performance Measures within a specified Performance Period.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award or Performance Award, to the holder’s receipt of the
shares of Common Stock subject to such award or of payment with respect to such
award. Such criteria and objectives may include, without limitation, one or more
of the following corporate-wide or subsidiary, division, operating unit, or
individual measures, stated in either absolute terms or relative terms, such as
rates of growth or improvement: the attainment by a share of Common Stock of a
specified Fair Market Value for a specified period of time, earnings per share,
return to stockholders (including dividends), return on assets, return on
equity, earnings of the Company before or after taxes and/or interest, revenues,
expenses, market share, cash flow or cost reduction goals, interest expense
after taxes, return on investment, return on investment capital, return on
operating costs, economic value created, operating margin, gross margin, the
achievement of annual operating profit plans, net income before or after taxes,
pretax earnings before interest, depreciation and/or amortization, pretax
operating earnings after interest expense and before incentives, and/or
extraordinary or special items, operating earnings, net cash provided by
operations, and strategic business criteria, specified market penetration, cost
targets, customer satisfaction, or any combination of the foregoing. The
Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of unusual or nonrecurring
events affecting the Company or its financial statements or changes in law or
accounting principles.
“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.
“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated, or otherwise encumbered or
disposed of, except as provided in this Plan or the Agreement relating to such
award, or (ii) the conditions to vesting applicable to a Restricted Stock Unit
Award shall remain in effect.
“Retirement” shall mean a participant’s voluntary Separation from Service
without Cause at or after the time the participant has (i) attained age 60 and
(ii) worked for the Company or its Subsidiaries for at least five years,
provided that each of the following conditions must also be satisfied in order
for the participant’s Separation from Service to constitute a Retirement.
(a)
The participant must provide the Company with written notice of his or her
intent to retire on a form provided by the Company electing Retirement treatment
under this Plan (a “Retirement Notice”) at least 180 days prior to the
participant’s anticipated date of Retirement, as stated in the Retirement
Notice. During this period, the participant shall remain an at-will employee and
must remain in good standing and continue to meet all applicable performance
standards, as determined by the Company.

(b)
The participant must execute a separation agreement and general release in a
form acceptable to the Company.

(c)
The participant’s length of service with the Company and its Subsidiaries shall
be determined by the Company.

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.
“Section 409A” shall mean Section 409A of the Code.
“Separation from Service” shall mean the termination of the applicable
participant’s employment with, and performance of services for, the Company and
each Subsidiary, in each case as determined by the Company in its sole
discretion. Unless otherwise determined by the Company, if a participant’s
employment or service with the Company or a Subsidiary terminates but the
participant continues to provide services to the Company or a Subsidiary in a
Non-Employee Director capacity or as an employee, officer, or Consultant, as
applicable, such change in status shall not be deemed a Separation from Service.
Approved temporary absences from employment because of illness, vacation, or
leave of absence and transfers among the Company and its Subsidiaries shall not
be considered Separations from Service.
“Stock Award” shall mean a Bonus Stock Award, Restricted Stock Award, or a
Restricted Stock Unit Award.
“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture, or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.
“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation, or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.
“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) with an aggregate
value equal to the excess of the Fair Market Value of one share of Common Stock
on the date of exercise over the base price of such SAR, multiplied by the
number of shares of Common Stock subject to such option, or portion thereof,
which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.
“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem
SARs or Free-Standing SARs; (iii) Stock Awards in the form of Bonus Stock,
Restricted Stock, or Restricted Stock Units; and (iv) Performance Awards. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount, and timing of each
award to such persons and, if applicable, the number of shares of Common Stock,
the number of SARs, the number of Restricted Stock Units, the dollar value
subject to an award, the purchase price or base price associated with the award,
the time and conditions of exercise or settlement of the award, and all other
terms and conditions of the award, including, without limitation, the form of
the Agreement evidencing the award. The Committee may, in its sole discretion
and for any reason at any time, take action such that (i) any or all outstanding
options and SARs shall become exercisable in part or in full, (ii) all or a
portion of the Restriction Period applicable to any outstanding Restricted Stock
or Restricted Stock Units shall lapse, (iii) all or a portion of the Performance
Period applicable to any outstanding Restricted Stock, Restricted Stock Units or
Performance Award shall lapse, and (iv) the Performance Measures (if any)
applicable to any outstanding award shall be deemed to be satisfied at the
target or any other level. The Committee, subject to the terms of this Plan,
shall interpret this Plan and the application thereof and establish rules and
regulations it deems necessary or desirable for the administration of this Plan,
and may impose, incidental to the grant of an award, conditions with respect to
the award. All such interpretations, rules, regulations, conditions, and other
actions by the Committee under this Plan shall be in the Committee’s sole
discretion and shall be conclusive and binding on all parties.
The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chief Executive Officer or such
other executive officer as the Committee deems appropriate; provided, however,
that the Committee may not delegate its power and authority to the Chief
Executive Officer or any other executive officer with regard to the selection
for participation in this Plan of an officer, director, or other person subject
to Section 16 of the Exchange Act or decisions concerning the timing, pricing,
or amount of an award to such an officer, director, or other person.
No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction, or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
and any other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage, or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or Bylaws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.
1.4    Eligibility. Participants in this Plan shall consist of such officers,
Non-Employee Directors, employees, and Consultants, and persons expected to
become officers, Non-Employee Directors, employees, and Consultants of the
Company and its Subsidiaries as the Committee may select from time to time. The
Committee’s selection of a person to participate in this Plan at any time shall
not require the Committee to select such person to participate in this Plan at
any other time. The Committee shall determine, in its sole discretion, the
extent to which a participant shall be considered employed during any periods
during which such participant is on an approved leave of absence.
1.5    Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, 10,942,517 shares of Common
Stock shall be available for all awards under this Plan, of which no more than
10,942,517 shares of Common Stock in the aggregate may be issued under this Plan
in connection with Incentive Stock Options. The number of shares of Common Stock
available under this Plan shall be reduced by the sum of the aggregate number of
shares of Common Stock which become subject to outstanding options, outstanding
Free-Standing SARs, outstanding Stock Awards, and outstanding Performance
Awards. To the extent that shares of Common Stock subject to an outstanding
option, SAR, stock award, or performance award granted under this Plan or any
predecessor plan are not issued or delivered by reason of (i) the expiration,
termination, cancellation, or forfeiture of such award (excluding shares subject
to an option cancelled upon settlement in shares of a related tandem SAR or
shares subject to a tandem SAR cancelled upon exercise of a related option) or
(ii) the settlement of such award in cash, then such shares of Common Stock
shall again be available under this Plan.
Notwithstanding anything in this Section 1.5 to the contrary, shares of Common
Stock subject to an award under this Plan may not be made available again for
issuance under this Plan if such shares are: (i) shares that were subject to a
stock-settled SAR and were not issued upon the net settlement or net exercise of
such SAR; (ii) shares delivered to or withheld by the Company to pay the
purchase price or the withholding taxes related to an outstanding option or SAR;
or (iii) shares repurchased on the open market with the proceeds of an option
exercise. Shares delivered to or withheld by the Company to pay the withholding
taxes for Stock Awards or Performance Awards shall again be available under this
Plan.
The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).
Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.
Subject to adjustment as provided in Section 5.7, notwithstanding anything
herein to the contrary, options and SARs may be granted, in the aggregate, to
any one participant with respect to a maximum of 2,000,000 shares of Common
Stock during a single calendar year. In addition, any Stock Award (other than a
Bonus Stock Award) or Performance Award may be granted, in the aggregate, to any
one participant, with respect to a maximum of 2,000,000 shares of Common Stock
during a single calendar year. Such numbers shall be calculated and adjusted
pursuant to Section 5.7 only to the extent that such calculation or adjustment
will not affect the status of any award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The maximum
cash amount payable pursuant to that portion of a Performance Award earned for
any 12-month period to any participant under this Plan shall not exceed $10.0
million.
Notwithstanding the foregoing, if the participant is a Non-Employee Director,
the maximum amount of options, SARs, Stock Awards (including Bonus Stock Awards)
and Performance Awards that may be granted during a single calendar year to any
one Non-Employee Director shall be in the aggregate $300,000 as determined by
the Fair Market Value of the shares of Common Stock underlying such options,
SARs, Stock Awards (including Bonus Stock Awards), and Performance Awards on the
applicable grant dates.
II.STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
2.1    Stock Options. The Committee may grant options to purchase shares of
Common Stock to such eligible persons as may be selected by the Committee;
provided, however, that Incentive Stock Options shall be granted only to persons
who are employees of the Company or one of its Subsidiaries that is a
corporation within the meaning of Section 7701(a)(3) of the Code, in accordance
with Section 422 of the Code. Each option, or portion thereof, that is not an
Incentive Stock Option, shall be a Nonqualified Stock Option. To the extent that
the aggregate Fair Market Value (determined as of the date of grant) of shares
of Common Stock with respect to which options designated as Incentive Stock
Options are exercisable for the first time by a participant during any calendar
year (under this Plan or any other plan of the Company, or any parent or
Subsidiary) exceeds the amount (currently $100,000) established by the Code,
such options shall constitute Nonqualified Stock Options.
Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan (including Sections 5.8 and 5.9), as the Committee shall deem advisable:
(a)    Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided,
further, that if an Incentive Stock Option is granted to any person who, at the
time such option is granted, owns, or is deemed to own pursuant to Section
424(d) of the Code, capital stock possessing more than 10 percent of the total
combined voting power of all classes of capital stock of the Company (or of any
parent or Subsidiary) (a “Ten Percent Holder”), the purchase price per share of
Common Stock shall not be less than the price (currently 110% of Fair Market
Value) required by the Code in order to constitute an Incentive Stock Option.
Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.
(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant;
provided, further, that if an Incentive Stock Option is granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may establish an applicable Performance Period and
Performance Measures which shall be satisfied or met as a condition to the grant
of such option or to the exercisability of all or a portion of such option. The
Committee shall determine whether an option shall become exercisable in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.
(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise, or (E) a combination of (A), (B), and (C), in each case to
the extent set forth in the Agreement relating to the option or as otherwise
authorized by the Committee; (ii) if applicable, by surrendering to the Company
any Tandem SARs which are cancelled by reason of the exercise of the option; and
(iii) by executing such documents as the Company may reasonably request. Any
fraction of a share of Common Stock which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
the optionee. No shares of Common Stock shall be issued and no certificate
representing Common Stock shall be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 5.5, have
been paid (or arrangement made for such payment to the Company’s satisfaction).
2.2    Stock Appreciation Rights. The Committee may grant SARs to such eligible
persons as may be selected by the Committee. The Agreement relating to an SAR
shall specify whether the SAR is a Tandem SAR or a Free-Standing SAR.
SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan (including Sections 5.8 and 5.9), as the Committee shall deem advisable:
(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option. The base price of a Free-Standing SAR
shall be determined by the Committee; provided, however, that such base price
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such SAR.
Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.
(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture, or other
termination of the related option and no Free-Standing SAR shall be exercised
later than ten years after its date of grant. The Committee may establish
Performance Measures which shall be satisfied or met as a condition to the grant
of an SAR or to the exercisability of all or a portion of an SAR. The Committee
shall determine whether an SAR may be exercised in cumulative or non-cumulative
installments and in part or in full at any time. An exercisable SAR, or portion
thereof, may be exercised, in the case of a Tandem SAR, only with respect to
whole shares of Common Stock and, in the case of a Free-Standing SAR, only with
respect to a whole number of SARs. If an SAR is exercised for shares of
Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.3(c), or such shares shall be
transferred to the holder in book entry form with restrictions on the shares
duly noted, and the holder of such Restricted Stock shall have such rights of a
stockholder of the Company as determined pursuant to Section 3.3(d). Prior to
the exercise of an SAR, the holder of such SAR shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such SAR.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR, and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No shares of Common Stock shall be issued
and no certificate representing Common Stock shall be delivered until any
withholding taxes thereon, as described in Section 5.5, have been paid (or
arrangement made for such payment to the Company’s satisfaction).
2.1    No Repricing Without Stockholder Approval. Other than in connection with
any equity restructuring or any other change in the Company’s capitalization (as
described in Section 5.7), the Committee shall not, without stockholder
approval, reduce the exercise price of a previously awarded option or SAR and,
at any time when the exercise price of a previously awarded option or SAR is
above the Fair Market Value of a share of Common Stock, the Committee shall not,
without stockholder approval, cancel and re-grant or exchange such option or SAR
for cash or a new award with a lower (or no) exercise price.
III.STOCK AWARDS
3.1    Stock Awards. The Committee may grant Stock Awards to such eligible
persons as may be selected by the Committee. The Agreement relating to a Stock
Award shall specify whether the Stock Award is a Bonus Stock Award, Restricted
Stock Award, or Restricted Stock Unit Award.
3.2    Terms of Bonus Stock Awards. The number of shares of Common Stock subject
to a Bonus Stock Award shall be determined by the Committee. Bonus Stock Awards
shall not be subject to any Restriction Periods or Performance Measures. Upon
the grant of a Bonus Stock Award, subject to the Company’s right to require
payment of any taxes in accordance with Section 5.5, a certificate or
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award or such shares shall be
transferred to the holder in book entry form.
3.3    Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any), and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee and subject to
the provisions of this Plan (including Sections 5.8 and 5.9), for the vesting of
the shares of Common Stock subject to such award (i) if the holder of such award
does not incur a Separation from Service during the specified Restriction Period
and (ii) if specified Performance Measures (if any) are satisfied or met during
a specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award incurs a Separation
from Service during the specified Restriction Period or (y) if specified
Performance Measures (if any) are not satisfied or met during a specified
Performance Period.
(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms, and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
5.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.
(d)    Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that (i) a distribution with respect to shares of Common Stock, other
than a regular cash dividend, and (ii) a regular cash dividend with respect to
shares of Common Stock that are subject to performance-based vesting conditions,
in each case, shall be deposited with the Company and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.
3.4    Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any), and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee and subject to
the provisions of this Plan (including Sections 5.8 and 5.9), for the vesting of
such Restricted Stock Unit Award (i) if the holder of such award does not incur
a Separation from Service during the specified Restriction Period and (ii) if
specified Performance Measures (if any) are satisfied or met during a specified
Performance Period, and for the forfeiture of the shares of Common Stock subject
to such award (x) if the holder of such award incurs a Separation from Service
during the specified Restriction Period or (y) if specified Performance Measures
(if any) are not satisfied or met during a specified Performance Period.
(c)    Settlement of Vested Restricted Stock Unit Awards. The Agreement relating
to a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. Any
dividend equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units. Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject to such award.
IV.PERFORMANCE AWARDS
4.1    Performance Awards. The Committee may grant Performance Awards to such
eligible persons as may be selected by the Committee.
4.2    Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
(a)    Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Performance Award
shall provide, in the manner determined by the Committee and subject to the
provisions of this Plan (including Sections 5.8 and 5.9), for the vesting of
such Performance Award if the specified Performance Measures are satisfied or
met during the specified Performance Period and for the forfeiture of such award
if the specified Performance Measures are not satisfied or met during the
specified Performance Period.
(c)    Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.3(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.3(d). Any dividends or dividend equivalents with respect to a
Performance Award that is subject to performance-based vesting conditions shall
be subject to the same restrictions as such Performance Award. Prior to the
settlement of a Performance Award in shares of Common Stock, including
Restricted Stock, the holder of such award shall have no rights as a stockholder
of the Company.
V.GENERAL
5.1    Effective Date and Term of Plan. This Plan originally became effective
January 30, 2013. This Plan was subsequently amended effective as of June 23,
2014; July 7, 2015; and August 12, 2015, respectively. The terms and conditions
set forth herein constitute an amendment and restatement of this Plan, effective
as of February 21, 2019 (the “Amendment Date”), and shall not apply to any
awards granted under this Plan prior to the Amendment Date. Each award under
this Plan shall be governed by the terms of this Plan as in effect at the time
the award was granted, i.e., amendment of this Plan shall not affect the terms
or conditions of any award granted hereunder prior to amendment, unless
specifically set forth in the amendment. This Plan shall terminate on January
30, 2023, unless terminated earlier by the Board. Termination of this Plan shall
not affect the terms or conditions of any award granted prior to termination.
Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no such award may be made later than January 30, 2023.
5.2    Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code and any rule of the New
York Stock Exchange, or, if the Common Stock is not listed on the New York Stock
Exchange, any rule of the principal national stock exchange on which the Common
Stock is then traded; provided, however, that no amendment may impair the rights
of a holder of an outstanding award without the consent of such holder.
5.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or electronic acceptance, such
award shall be effective as of the effective date set forth in the Agreement.
5.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution, or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes, a charitable
organization designated by the holder, or pursuant to a domestic relations
order, in each case, without consideration. Except to the extent permitted by
the foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except as permitted by the
second preceding sentence, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered, or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment, or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber, or
otherwise dispose of any award, such award and all rights thereunder shall
immediately become null and void.
5.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any federal, state, local, or other taxes which may be required to be withheld
or paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company; (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation; (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, equal to the amount necessary to satisfy any
such obligation; (D) in the case of the exercise of an option and except as may
be prohibited by applicable law, a cash payment by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of
exercise; or (E) any combination of (A), (B), and (C), in each case to the
extent set forth in the Agreement relating to the award or as otherwise
authorized by the Committee. Shares of Common Stock to be delivered or withheld
may have an aggregate Fair Market Value up to the maximum amount required as may
be necessary to satisfy the withholding obligations in this Section 5.5, and the
shares so delivered or withheld shall have an aggregate Fair Market Value equal
to such withholding obligations. To the extent applicable, a participant may
satisfy his or her withholding obligation only with shares that are not subject
to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder.
5.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration, or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval, or other action has been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer, or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder. The Committee may require any participant to sign such
additional documentation, make such representations, and furnish such
information as the Committee may consider appropriate in connection with the
grant of awards under this Plan or issuance or delivery of shares under this
Plan in compliance with applicable laws.
5.7    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering, or recapitalization through an extraordinary dividend, the
number and class of securities available under this Plan, the terms of each
outstanding option and SAR (including the number and class of securities subject
to each outstanding option or SAR and the purchase price or base price per
share), the terms of each outstanding Restricted Stock Award and Restricted
Stock Unit Award (including the number and class of securities subject thereto),
and the terms of each outstanding Performance Award shall be appropriately
adjusted by the Committee, such adjustments to be made in the case of
outstanding options and SARs without an increase in the aggregate purchase price
or base price. In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) to prevent
dilution or enlargement of rights of participants. In either case, the decision
of the Committee regarding any such adjustment shall be final, binding, and
conclusive.
5.8    Change in Control.
(a)    Subject to the terms of the applicable award Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may, in its discretion:
(i)    provide that (A) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (B) the Restriction Period applicable to some or all
outstanding Restricted Stock Awards and Restricted Stock Unit Awards shall lapse
in full or in part, either immediately or upon a subsequent termination of
employment, (C) the Performance Period applicable to some or all outstanding
awards shall lapse in full or in part, and (D) the Performance Measures
applicable to some or all outstanding awards shall be deemed to be satisfied at
the target or any other level;
(ii)    require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the shares of Common Stock subject to an outstanding award, with an
appropriate and equitable adjustment to such award as shall be determined by the
Board in accordance with Section 5.7; and/or
(iii)    require outstanding awards, in whole or in part, to be surrendered to
the Company by the holder, and to be immediately cancelled by the Company, and
to provide for the holder to receive (A) a cash payment in an amount equal to
(1) in the case of an option or an SAR, the number of shares of Common Stock
then subject to the portion of such option or SAR surrendered, to the extent
such option or SAR is then exercisable or becomes exercisable pursuant to
Section 5.8(a)(i), multiplied by the excess, if any, of the Fair Market Value of
a share of Common Stock as of the date of the Change in Control, over the
purchase price or base price per share of Common Stock subject to such option or
SAR, (2) in the case of a Stock Award or a Performance Award denominated in
shares of Common Stock, the number of shares of Common Stock then subject to the
portion of such award surrendered, to the extent the Restriction Period and
Performance Period, if any, on such Stock Award or Performance Award have lapsed
or will lapse pursuant to Section 5.8(a)(i) and to the extent that the
Performance Measures, if any, have been satisfied or are deemed satisfied
pursuant to Section 5.8(a)(i), multiplied by the Fair Market Value of a share of
Common Stock as of the date of the Change in Control, and (3) in the case of a
Performance Award denominated in cash, the value of the Performance Award then
subject to the portion of such award surrendered, to the extent the Performance
Period applicable to such award has lapsed or will lapse pursuant to Section
5.8(a)(i) and to the extent the Performance Measures applicable to such award
have been satisfied or are deemed satisfied pursuant to Section 5.8(a)(i); (B)
shares of capital stock of the corporation resulting from or succeeding to the
business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (A) above; or (C) a combination of the payment of cash
pursuant to clause (A) above and the issuance of shares pursuant to clause (B)
above.
(a)    A “Change in Control” of the Company shall be deemed to have occurred
upon the happening of any of the following events:
(i)    The acquisition, other than from the Company, by any individual, entity,
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 50% or more of either the then outstanding shares of Common
Stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, but excluding, for this purpose, any such acquisition by the Company
or any of its Subsidiaries, or any employee benefit plan (or related trust) of
the Company or its Subsidiaries, or any entity with respect to which, following
such acquisition, more than 50% of, respectively, the then outstanding equity of
such entity and the combined voting power of the then outstanding voting equity
of such entity entitled to vote generally in the election of all or
substantially all of the members of such entity’s governing body is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the Common Stock and voting
securities of the Company immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock or the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors, as the case may be; or
(ii)    The consummation of a reorganization, merger, or consolidation of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the Common
Stock and voting securities of the Company immediately prior to such
reorganization, merger, or consolidation do not, following such reorganization,
merger, or consolidation, beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of Common Stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger, or consolidation; or
(iii)    A complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company; or
(iv)    Individuals who at the beginning of any two-year period constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
director of the Company during such two-year period and whose election, or whose
nomination for election by the Company’s stockholders, to the Board was either
(A) approved by a vote of at least a majority of the directors then comprising
the Incumbent Board or (B) recommended by a nominating committee comprised
entirely of directors who are then Incumbent Board members, shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act),
other actual or threatened solicitation of proxies or consents, or an actual or
threatened tender offer.
Further, solely to the extent required by Section 409A, an event described above
shall not constitute a Change in Control for purposes of the payment (but not
vesting) terms of any Plan award subject to Section 409A unless such event also
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets within
the meaning of Section 409A.
Notwithstanding the foregoing, any bona fide primary or secondary public
offering shall not constitute a Change in Control.
5.1    Separation from Service. This Section 5.9 shall only apply to awards
granted under this Plan on or after the Amendment Date.
(a)    Retirement. Unless provided otherwise by the Committee, if a participant
incurs a Retirement, the participant’s outstanding unvested awards under this
Plan shall be eligible to vest as follows:
(i)    For awards that vest based solely on continued service, the proportion of
an award vesting under this provision shall be equal to the number of days in
the Restriction Period for such award that elapsed before the Separation from
Service divided by the total number of days in such Restriction Period (for the
avoidance of doubt, net of any proportion of the award that has already vested),
provided that, if the first anniversary of the grant of an award has not
occurred or will not occur by Retirement, a minimum of 365 days (but in no event
more than 100%) of vesting shall be allotted to the participant. If the
participant incurs a Separation from Service due to death or Disability after
the participant provides a Retirement Notice but before Retirement, the
participant’s awards shall be treated as though the participant’s Retirement
occurred upon such Separation from Service. Any awards vesting under this
Section 5.9(a)(i) shall vest upon the participant’s Retirement or upon the
participant’s earlier Separation from Service due to death or Disability, as
applicable.
(ii)    For stock-based Performance Awards, (A) the proportion of an award
vesting under this provision shall be equal to the number of days in the
Performance Period for such award that elapsed before the Separation from
Service divided by the total number of days in such Performance Period (for the
avoidance of doubt, net of any proportion of the award that has already vested),
provided that a minimum of 365 days (but in no event more than 100%) of vesting
shall be allotted to the participant, and (B) the amount of the award vesting
under this provision shall be based on actual achievement of the Performance
Measures for such award measured at the end of the Performance Period, provided
that if, after providing a Retirement Notice but before the end of the
Performance Period, the participant incurs a Separation from Service due to
death or Disability, the participant’s awards shall be treated as provided in
Section 5.9(b). If a Change in Control occurs after the participant provides a
Retirement Notice but before the end of the Performance Period, the
participant’s awards shall be treated in accordance with the “Change in Control”
provisions of the applicable Agreements. Any awards vesting under this Section
5.9(a)(ii) shall vest at the end of the applicable Performance Period, upon the
participant’s earlier Separation from Service due to death or Disability, or
upon an earlier Change in Control, as applicable.
(iii)    For cash-based Performance Awards, (A) the proportion of an award
vesting under this provision shall be equal to the number of days in the
Performance Period for such award that elapsed before the Separation from
Service divided by the total number of days in such Performance Period (for the
avoidance of doubt, net of any proportion of the award that has already vested),
and (B) the amount of the award vesting under this provision shall be based on
actual achievement of the Performance Measures for such award measured at the
end of the Performance Period, provided that if, after providing of a Retirement
Notice but before the end of the Performance Period, the participant incurs a
Separation from Service due to death or Disability, the participant’s awards
shall be treated as provided in Section 5.9(b). Any awards vesting under this
Section 5.9(a)(iii) shall vest at the end of the applicable Performance Period
or upon the participant’s earlier Separation from Service due to death or
Disability, as applicable.
(b)    Death or Disability. Unless provided otherwise by the Committee, if a
participant incurs a Separation from Service due to death or Disability, the
participant’s outstanding unvested awards under this Plan shall be eligible to
vest as follows:
(i)    For awards that vest based solely on continued service, the proportion of
an award vesting under this provision shall be equal to the number of days in
the Restriction Period for such award that elapsed before the Separation from
Service divided by the total number of days in such Restriction Period (for the
avoidance of doubt, net of any proportion of the award that has already vested).
(ii)    For stock-based Performance Awards, (A) the proportion of an award
vesting under this provision shall be equal to the number of days in the
Performance Period for such award that elapsed before the Separation from
Service divided by the total number of days in such Performance Period (for the
avoidance of doubt, net of any proportion of the award that has already vested),
and (B) the amount of the award vesting under this provision shall be based on
an assumed achievement of all relevant Performance Measures at the “target”
level.
(iii)    For cash-based Performance Awards, the amount of an award vesting under
this provision shall be based on an assumed achievement of all relevant
Performance Measures at the “target” level.
Any awards vesting under this Section 5.9(b) shall vest upon the participant’s
Separation from Service due to death or Disability.
(c)    In calculating the proportion of an award vesting under Sections 5.9(a)
and 5.9(b), (A) for options and SARs, if the number of shares subject to an
option or SAR becoming exercisable as of a vesting date is a fractional number,
the number of shares becoming exercisable shall be rounded down to the nearest
whole number with any fractional portion carried forward, and (B) for Restricted
Stock, Restricted Stock Units and Performance Awards, if the number of shares
determined as of a vesting date is a fractional number, the number of shares
vesting shall be rounded down to the nearest whole number with any fractional
portion carried forward.
(d)    Separation from Service for Cause. The Company may annul an award under
this Plan if the participant incurs a Separation from Service for Cause. All
awards under this Plan shall also be subject to the Company’s Executive
Recoupment Policy and any Company clawback or similar policy and any applicable
law related to such actions. A participant’s acceptance of a Plan award shall be
deemed to constitute the participant’s acknowledgement of and consent to the
Company’s application, implementation, and enforcement of the Executive
Recoupment Policy and any other applicable Company clawback or similar policy
that may apply to the participant, whether adopted before or after the Amendment
Date, and any applicable law relating to clawback, cancellation, recoupment,
rescission, payback, or reduction of compensation, and the participant’s
agreement that the Company may take any actions that may be necessary to
effectuate any such policy or applicable law, without further consideration or
action.
(e)    Other Separations from Service. Except as provided in Sections 5.9(a),
5.9(b), and 5.9(d), and otherwise in this Plan, any other terms relating to the
treatment of an award under this Plan upon a Separation from Service shall be
determined by the Committee and set forth in the applicable award Agreement.
5.2    Deferrals. The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the exercise
or settlement of all or a portion of any award (other than awards of Incentive
Stock Options, Nonqualified Stock Options, and SARs) made hereunder shall be
deferred, or the Committee may approve deferral elections made by holders of
awards. Deferrals shall be for such periods and upon such terms as the Committee
may determine.
5.3    No Right of Participation, Employment, or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary, or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary, or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.
5.4    Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.
5.5    Designation of Beneficiary. A holder of an award may file with the
Committee a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity. To the extent an outstanding option or SAR granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option or SAR pursuant to procedures prescribed by the Committee.
Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.
If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative, or similar person.
5.6    Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.
5.7    Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of this Plan and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans, and the like as may
be necessary or advisable to comply with provisions of laws in other countries
or jurisdictions in which the Company or its Subsidiaries operates or has
employees.
5.8    Severability. If any term or condition of this Plan or any Agreement is
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining terms and conditions hereof and thereof shall be
severable and enforceable, and all terms and conditions shall remain enforceable
in any other jurisdiction.
5.9    Section 409A. This Plan is intended to comply with Section 409A to the
extent subject thereto, and, accordingly, to the maximum extent permitted, this
Plan shall be interpreted and administered to be in compliance therewith. Any
payments described in this Plan that are due within the “short-term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable laws require otherwise. For purposes of Section 409A, each
installment payment under this Plan shall be treated as a separate payment.
Notwithstanding any other term or condition of this Plan, to the extent required
to avoid accelerated taxation or tax penalties under Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided under
this Plan during the six-month period immediately after a participant’s
Separation from Service shall instead be paid on the first payroll date after
the six-month anniversary of the participant’s Separation from Service (or the
participant’s death, if earlier). Notwithstanding the foregoing, neither the
Company nor the Board shall have any obligation to take any action to prevent
the assessment of any additional tax or penalty on any participant under
Section 409A and neither the Company nor the Board shall have any liability to
any participant for such tax or penalty.
5.10    No Limitations on Company. The grant of awards under this Plan shall not
affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve, or liquidate, or to sell
or transfer all or any part of its business or assets.







